LEVINE, J.
There is no doubt that the principle-enunciated in the case is still the law but in our opinion the same has no application to the case at bar. That case merely stated that no liability exists for acts of negligence causing mere fright or shock unaccompanied by contemporaneous injuries, but in the case at bar it is quite .clear that there was a collision between the two vehicles of a rather violent character. Immediately after the impact between the two vehicles, the evidence shows that she screamed, threw up her hands and complained of being hurt and suffering pain. She became white, stiffened and began to shake as though suffering from a severe shock. It was necessarv to lift her from the automobile. She was taken directly to the emergency room of a nearby hospital. There is some evidence in the record consisting of the testimony of the nurse and physician in charge to the effect that Mrs. Heydenburk suffered two fractured ribs, being the' 9th and 10th right which were sharply broken off in their point of junction with the spinal column. It is not, however, necessary that there be evidence of a fracture in order to entitle plaintiff to recover. There was undoubtedly some evidence of a physical injury to Mrs. Heydenburk due to the collision. We are not concerned with the extent of the injury at this time.
In view of the action of the trial court in barring any recovery in the case we hold that the trial court was in error in sustaining the motion of defendant for judgment at the conclusion of plaintiff’s testimony. Judgment reversed ' and case remanded for further proceedings according to law.
Vickery, PJ, and Sullivan, J, concur.